Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NON-PRIOR ART REJECTION

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-9, 11, and 46-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims are indefinite because of the language in independent claims 1 and 11: 'barcoding mRNA copies…to generate barcoded cDNA copies'.  A critical step is missing because as is known in the art barcoding mRNA does not generate a barcoded cDNA without a further step.  Clarification is required.

PRIOR ART REJECTION

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-9, 11, and 46-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velten et al. (2015).
These claims are drawn to methods comprising barcoding mRNA, obtaining sequencing data, aligning sequencing reads to a reference genome, and determining number of transcript variants to establish dominant or alternate variants (independent claim 1) or to indicate usage of a particular polyadenylation site (independent claim 11).
Velten et al. teaches a method comprising barcoding mRNA, obtaining sequencing data, aligning sequencing reads to a reference genome, and determining number of transcript variants to establish dominant or alternate variants (independent claim 1) or to indicate usage of a particular polyadenylation site.  See pages 1-12.  Regarding the computer system and medium of claims 57-58, Velten et al. inherently teaches them because such a computer system and medium were necessarily used to carry out the data analysis.  The claimed methods cannot be distinguished from the method of Velten et al.



CONLCUSION

5.	No claims are free of the prior art.

6.	Blainey et al. (US 2020/0392479), van Galen et al. (US 2020/0248175), and Ouspenskaia et al. (US 2022/0062394) are made of record as references of interest.  These documents disclose methods comprising single-cell RNA sequencing and whole transcriptome amplification, but the methods do not involve quantitating or determining variant transcripts with different poly(A) tail starting positions.

7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

08/09/22

/KENNETH R HORLICK/              Primary Examiner, Art Unit 1637